Citation Nr: 1725516	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to an effective date earlier than October 13, 2010, for the award of dependency benefits for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which added the Veteran's spouse as a dependent, effective October 13, 2010. 

The Veteran testified during at a travel Board hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing is of record.


FINDINGS OF FACTS

1. The Veteran's service-connected PTSD is assigned a 30 percent rating effective December 28, 2007 and 50 percent rating since May 17, 2013. 

2. The Veteran's current marital status, his spouse's name, and her social security number were in the claims file when a May 2008 granted service connection for his PTSD and assigned a 30 percent rating. 





CONCLUSION OF LAW

The criteria for an effective date earlier than October 13, 2010 for the award of dependency benefits for the Veteran's spouse have been met. 38 U.S.C.A. §§ 1115, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.204, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Effective Date for Dependency Benefits

The Veteran contends that his wife should have been added as a dependent prior to October 13, 2010.  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1). The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204 (a)(1).

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application for benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid. In order to establish dependent status, the RO required the submission of a completed VA Form 21-686c.

In this case, the RO issued a rating decision in May 2008 granting service connection for PTSD and assigning a 30 percent evaluation effective December 28, 2007. Thereafter, the RO notified the Veteran about his rights for additional benefits for his dependent and sent VA Form 21-686c to establish entitlement to additional VA benefits for dependent spouse or child. The Veteran submitted the requested information, the VA Form 21-686c in October 13, 2010. 

Although the Veteran did not provide a completed VA Form 21-686c within one year of the notice in May 2008, there was equivalent information confirming the current status of his dependent before the RO issued the rating decision granting the qualifying disability.  That is, the record reflects that the Veteran submitted a Veterans Application for Compensation in June 2004, which indicated that he was married and provided his spouse's social security number. He subsequently submitted a marriage certificate in July 2004.  In addition, VA examination from April 2008 reflects that he has been married since 1967, which confirms the current status of his marriage.  In sum, the information required to establish entitlement for additional benefits-the name of his spouse, social security, and current marital status-were in his claims file prior to the rating decision that granted 30 percent rating for his PTSD; thereby the information was received within the requisite time period.  Considering that the information required to prove dependency was in the claims file before October 13, 2010, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record weighs in favor of an earlier effective date.  Specifically, the evidence supports an effective date of December  28, 2007, which is the date the Veteran's qualifying PTSD became effective, as that is the latest possible date under 38 C.F.R. § 3.401(b). 


ORDER

Entitlement to an effective date of December 28, 2007 for the award of dependency benefits for the Veteran's spouse is granted.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


